                   Case 8-18-71748-ast              Doc 937             Filed 04/13/21          Entered 04/13/21 10:55:09



                                                                                 U.S. Department of Justice
                                                                                 Office of the United States Trustee
                                                                                 Region 2

                                                                                  Eastern District of New York



IN RE:                                                              }          CHAPTER 11
                                                                    }
ORION HEALTHCORP., INC., ET AL.,                                    }          CASE NO. 18-71748
                                                                    }
                                                                    }
            DEBTOR.                                                 }




                                        DEBTOR'S POST-CONFIRMATION
                                        MONTHLY OPERATING REPORT
                                                 FOR THE PERIOD
                                    FROM 1-Mar-21          TO   31-Mar-21



    Comes now the above-named debtor and files its Post-Confirmation Monthly Operating Report in accordance with
the Guidelines established by the United States Trustee and FRBP 2015.


In accordance with 28 U.S.C. Section 1746, I declare under penalty of perjury that I have examined the information contained in this
report and it is true and correct to the best of my knowledge.

Signed::                                                                       Date:       04/12/2021

            Howard M. Ehrenberg
                    Print Name

            Chapter 11 Liquidating Trustee
                     Title




            Liquidating Trustee's Address                Attorney's Address                Attorney's Address
            and Phone Number:                            and Phone Number:                 and Phone Number:
            333 South Grand Avenue                       Duane Morris LLP                  SulmeyerKupetz
            Suite 3400                                   230 Park Avenue                   333 South Grand Avenue, Suite 3400
            Los Angeles, CA 90071                        New York, New York 10169          Los Angeles, CA 90071
            hehrenberg@sulmeyerlaw.com                   Bar No. ____________________      Bar No. ____________________
            Tel. 213.626.2311                            Tel. 212-818-9200                 Tel. 213-626-2311



Note: The original Monthly Operating Report is to be filed with the Court and a copy simultaneously provided to the United States
Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.




2710802_1.XLS
4/2/2021 3:14 PM
1 of 5
                      Case 8-18-71748-ast                          Doc 937              Filed 04/13/21            Entered 04/13/21 10:55:09

MONTHLY OPERATING REPORT -                                                                                                                        ATTACHMENT NO. 1
POST CONFIRMATION




QUESTIONNAIRE
                                                                                                                             YES*            NO
1.      Have any assets been sold or transferred outside the normal course of business, or outside                                           X
        the Plan of Reorganization during this reporting period?
2.      Are any post-confirmation sales or payroll taxes past due?                                                                           X

3.      Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?                                                 X

4.      Is the Debtor current on all post-confirmation plan payments?                                                        X



                   *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




INSURANCE INFORMATION
                                                                                                                             YES             NO*
1.      Are real and personal property, vehicle/auto, general liability, fire, theft, worker's                                               X
        compensation, and other necessary insurance coverages in effect?
2.      Are all premium payments current?                                                                                    X

                   *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




CONFIRMATION OF INSURANCE
                                                                                                                             Payment Amount            Delinquency
                          TYPE of POLICY             and            CARRIER                          Period of Coverage      and Frequency             Amount




                            DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Application for Final Decree: December 31, 2021




2710802_1.XLS
4/2/2021 3:14 PM
2 of 5
                   Case 8-18-71748-ast          Doc 937    Filed 04/13/21      Entered 04/13/21 10:55:09


MONTHLY OPERATING REPORT -                                                                   ATTACHMENT NO. 2
POST CONFIRMATION

                                  CHAPTER 11 POST-CONFIRMATION
                              SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name:            Orion HealthCorp., Inc., et al.

Case Number: 18-71748

Date of Plan Confirmation:


                   All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                        Monthly               Post Confirmation Total
1.    CASH (Beginning of Period)                                        $60,634,659.07                $284,003,442.50

2.    INCOME or RECEIPTS during the Period                              $13,259,300.85 $ See attached Form 2



3.    DISBURSEMENTS
      a.     Operating Expenses (Fees/Taxes):
             (i)   U.S. Trustee Quarterly Fees                                           $
             (ii)  Federal Taxes
             (iii) State Taxes
             (iv) Other Taxes

      b.     All Other Operating Expenses:                              $13,997,523.99 $
                  Add Back Checks                                           - $8,909.00
      c.     Plan Payments:*
             (i)   Administrative Claims                                                 $
             (ii)  Class One
             (iii) Class Two
             (iv) Class Three
             (v)   Class Four
                   (Attach additional pages as needed)
      Total Disbursements (Operating & Plan)                            $13,988,614.99



1.    CASH (End of Period)                                              $59,905,344.93 $

* This includes any and all disbursements made under the plan of reorganization or in the ordinary course
   of the reorganized debtor's post-confirmation business, whether the disbursements are made
   through a trust, by a third party, or by the reorganized debtor.




2710802_1.XLS
4/2/2021 3:14 PM
3 of 5
                   Case 8-18-71748-ast       Doc 937          Filed 04/13/21          Entered 04/13/21 10:55:09


MONTHLY OPERATING REPORT -                                                                             ATTACHMENT NO. 3
POST CONFIRMATION

                                      CHAPTER 11 POST-CONFIRMATION
                                      BANK ACCOUNT RECONCILIATIONS


Bank Account Information
                                               Account                   Account            Account             Account
                                               #1                        #2                 #3                  #4
Name of Bank:                                  Metropolitan              Metropolitan       Metropolitan        Metropolitan
                                               Commercial Bank           Commercial Bank    Commerical Bank     Commerical
                                                                                                                Bank
Account Number:                                xxxx2973                  xxxx7398           xxxx2415            xxxx3515

Purpose of Account (Operating/Payroll/Tax)     Money Market              Operating          Operating           Operating

Type of Account (e.g. checking)                Money Market              Checking           Checking            Checking


1. Balance per Bank Statement                   $         4,263,946.54   $              -        $119,603.79    $55,521,794.60
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks                                                                   ($8,909.00)
4. Other Reconciling Items
5. Month End Balance (Must Agree with Books) $            4,263,946.54   $              -        $110,694.79    $55,521,794.60


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information

                                               Date of                   Type of            Purchase            Current
Bank / Account Name / Number                   Purchase                  Instrument         Price               Value




Note: Attach copy of each investment account statement.




2710802_1.XLS
4/2/2021 3:14 PM
4 of 5
                   Case 8-18-71748-ast           Doc 937         Filed 04/13/21          Entered 04/13/21 10:55:09


MONTHLY OPERATING REPORT -                                                                               ATTACHMENT NO. 4
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank: Metropolitan Commercial Bank
Account Numbers: xxxx2415, xxxx2973 & xxxx7398
Purpose of Account (Operating/Payroll/Personal)
Type of Account (e.g., Checking): Money Market Account & Checking Account

Check       Date of
Number      Transaction     Payee                                   Purpose or Description                           Amount




                            PLEASE SEE ATTACHED BANK STATEMENTS AND FORM 2.




                                                                                                            TOTAL     $13,997,523.99

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.


2710802_1.XLS
4/2/2021 3:14 PM
5 of 5
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
Case 8-18-71748-ast   Doc 937   Filed 04/13/21   Entered 04/13/21 10:55:09
                                                      Case 8-18-71748-ast         Doc 937          Filed 04/13/21            Entered 04/13/21 10:55:09


                                                                                  Form 2
                                                                                                                                                                                                Page: 1
                                                                  Cash Receipts And Disbursements Record
Case No.:                       18-71748                                                                  Trustee Name:                    Howard M. Ehrenberg (001350)
Case Name:                      The Orion Liquidating Trust                                               Bank Name:                       Metropolitan Commercial Bank
Taxpayer ID #:                  **-***5196                                                                Account #:                       ******2973 MMA
For Period Ending:              03/31/2021                                                                Blanket Bond (per case limit):   $0.00
                                                                                                          Separate Bond (if applicable):   N/A

    1            2                                3                                                        4                                           5                      6                      7

  Trans.    Check or                   Paid To / Received From                         Description of Transaction                   Uniform          Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                                                                Tran. Code          $                       $

 03/03/21                                                           settlement payment                                             1249-000            9,500,000.00                                14,510,099.34
 03/04/21                To Account #******2415                     transfer                                                       9999-000                                  3,382,500.00          11,127,599.34
 03/10/21                                                           settlement funds                                               1249-000            3,750,000.00                                14,877,599.34
 03/11/21                To Account #******2415                     transfer                                                       9999-000                                    150,000.00          14,727,599.34
 03/11/21                To Account #******2415                     transfer                                                       9999-000                                    150,000.00          14,577,599.34
 03/16/21                To Account #******2415                     transfer                                                       9999-000                                  9,000,000.00            5,577,599.34
 03/17/21                To Account #******2415                     transfer                                                       9999-000                                  1,315,425.00            4,262,174.34
 03/31/21        Int     Metropolitan Commercial Bank               Interest Posting                                               1270-000                 1,772.20                                 4,263,946.54

                                                                       COLUMN TOTALS                                                                  13,251,772.20          13,997,925.00          $4,263,946.54
                                                                               Less: Bank Transfers/CDs                                                         0.00         13,997,925.00
                                                                       Subtotal                                                                       13,251,772.20                     0.00
                                                                               Less: Payments to Debtors                                                                                0.00

                                                                       NET Receipts / Disbursements                                                  $13,251,772.20                  $0.00




{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                                    Case 8-18-71748-ast        Doc 937       Filed 04/13/21            Entered 04/13/21 10:55:09


                                                                                Form 2
                                                                                                                                                                                           Page: 2
                                                                Cash Receipts And Disbursements Record
Case No.:                      18-71748                                                             Trustee Name:                    Howard M. Ehrenberg (001350)
Case Name:                     The Orion Liquidating Trust                                          Bank Name:                       Metropolitan Commercial Bank
Taxpayer ID #:                 **-***5196                                                           Account #:                       ******7398 Checking
For Period Ending:             03/31/2021                                                           Blanket Bond (per case limit):   $0.00
                                                                                                    Separate Bond (if applicable):   N/A

    1            2                              3                                                    4                                           5                       6                      7

  Trans.    Check or                  Paid To / Received From                    Description of Transaction                   Uniform          Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                                                          Tran. Code          $                        $

(No transactions on file for this period)
                                                                    COLUMN TOTALS                                                                          0.00                    0.00                  $0.00
                                                                           Less: Bank Transfers/CDs                                                        0.00                    0.00
                                                                    Subtotal                                                                               0.00                    0.00
                                                                           Less: Payments to Debtors                                                                               0.00

                                                                    NET Receipts / Disbursements                                                         $0.00                  $0.00




{ } Asset Reference(s)                                                                                                                                            ! - transaction has not been cleared
                                                       Case 8-18-71748-ast             Doc 937         Filed 04/13/21              Entered 04/13/21 10:55:09


                                                                                       Form 2
                                                                                                                                                                                                   Page: 3
                                                                       Cash Receipts And Disbursements Record
Case No.:                        18-71748                                                                     Trustee Name:                     Howard M. Ehrenberg (001350)
Case Name:                       The Orion Liquidating Trust                                                  Bank Name:                        Metropolitan Commercial Bank
Taxpayer ID #:                   **-***5196                                                                   Account #:                        ******2415 Checking
For Period Ending:               03/31/2021                                                                   Blanket Bond (per case limit):    $0.00
                                                                                                              Separate Bond (if applicable):    N/A

    1            2                                 3                                                          4                                             5                     6                      7

  Trans.    Check or                     Paid To / Received From                          Description of Transaction                     Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                     Tran. Code          $                      $

 03/02/21     280        Iron Mountain                                  invoice for customer CSS4R March 2021 invoice DLDV166           2420-000                                       1,438.66          108,855.12
 03/02/21     281        Iron Mountain                                  invoice number DLBC182 customer N3M9R storage February          2420-000                                        640.91           108,214.21
                                                                        2021
 03/02/21     282        Howard Ehrenberg                               fee payment re March                                            2100-000                                      15,000.00              93,214.21
 03/02/21     283        SulmeyerKupetz                                 invoice 2424883 services rendered through February 28, 2021     3110-000                                      34,230.70              58,983.51
 03/02/21     284        Duane Morris LLP                               invoice no. 2751706 February 2021 services                      3210-600                                      13,083.80              45,899.71
 03/02/21     285        JAMS                                           invoice 5574184 mediation deposit                               3721-000                                       9,000.00              36,899.71
 03/04/21                To Account #******2415                         transfer                                                        9999-000            3,382,500.00                                3,419,399.71
 03/04/21     286        Thomas, Alexander, Forrester & Sorensen LLP         contingency fee and expense bill re                                                                 3,384,436.95                34,962.76
                                                                               $9,500,000                                               3210-600
                                                                                                                       $3,325,000.00
                                                                        expense bill                                                    3220-610
                                                                                                                           $59,436.95
 03/04/21     287        Holthouse Carlin & Van Trigt LLP               invoice no. 2051787 February 2021 services                      3410-000                                       9,893.50              25,069.26
 03/05/21     288        River House One Rockefeller Park               account number          1412                                    2420-000                                       7,856.92              17,212.34
 03/11/21                To Account #******2415                         transfer                                                        9999-000             150,000.00                                  167,212.34
 03/11/21                To Account #******2415                         transfer                                                        9999-000             150,000.00                                  317,212.34
 03/11/21     289        Epiq Corporate Restructuring LLC               invoice no. 90524594 February 2021 services Customer No.        2990-000                                       3,709.17          313,503.17
                                                                        3006883
 03/11/21     290        FTI Consulting, Inc.                           invoice no. 7576156 February 2021                                                                             70,060.65          243,442.52
                                                                        expenses                                                        3732-000
                                                                                                                           $10,959.45
                                                                        professional services                                           3731-000
                                                                                                                           $59,101.20
 03/11/21     291        Reed Smith LLP                                 invoice no. 3375480 February 2021 services client number        3210-600                                   115,400.48            128,042.04
                                                                        361500
 03/15/21     292        JAMS                                           invoice 5571340 mediation deposit                               3721-000                                       9,000.00          119,042.04
 03/15/21     293        LAGALANTE PLLC                                 invoice no. 28375 February 2021 services                        3210-600                                        162.00           118,880.04
 03/16/21                To Account #******2415                         transfer                                                        9999-000            9,000,000.00                                9,118,880.04

                                                                                                                                   Page Subtotals:       $12,682,500.00        $3,673,913.74


{ } Asset Reference(s)                                                                                                                                                     ! - transaction has not been cleared
                                                        Case 8-18-71748-ast            Doc 937          Filed 04/13/21                Entered 04/13/21 10:55:09


                                                                                       Form 2
                                                                                                                                                                                                        Page: 4
                                                                       Cash Receipts And Disbursements Record
Case No.:                       18-71748                                                                       Trustee Name:                      Howard M. Ehrenberg (001350)
Case Name:                      The Orion Liquidating Trust                                                    Bank Name:                         Metropolitan Commercial Bank
Taxpayer ID #:                  **-***5196                                                                     Account #:                         ******2415 Checking
For Period Ending:              03/31/2021                                                                     Blanket Bond (per case limit):     $0.00
                                                                                                               Separate Bond (if applicable):     N/A

    1            2                                  3                                                           4                                             5                       6                      7

  Trans.    Check or                      Paid To / Received From                           Description of Transaction                     Uniform          Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                                                                       Tran. Code          $                        $

 03/16/21     294        Schnader Harrison Segal & Lewis LLP            invoice 3042877 matter *******-0024 services December 2020        3992-000                                         3,551.25          9,115,328.79
 03/17/21                To Account #******2415                         transfer                                                          9999-000            1,315,425.00                                 10,430,753.79
 03/17/21     295        Thomas, Alexander, Forrester & Sorensen LLP         contingency fee and expense bill re         settlement                                                  1,315,425.00            9,115,328.79
                                                                                $3,750,000                                                3210-600
                                                                                                                          $1,312,500.00
                                                                        expense bill                                                      3220-610
                                                                                                                              $2,925.00
 03/17/21                Stifel Bank & Trust                            secured lender sixth distribution                                 4110-000                                     843,750.00            8,271,578.79
 03/17/21                Bank of America                                secured lender sixth distribution                                 4110-000                                   3,413,793.12            4,857,785.67
 03/17/21                KeyBank National Association                   secured lender sixth distribution                                 4110-000                                   1,348,060.33            3,509,725.34
 03/17/21                Woodforest National Bank                       secured lender sixth distribution                                 4110-000                                   1,125,000.00            2,384,725.34
 03/17/21                BMO Harris Bank NA                             secured lender sixth distribution                                 4110-000                                   2,269,396.55             115,328.79
 03/23/21     296        Phillips ADR Enterprises, P.C.                 invoice nos. 19037 and 19239                                                                                      ! 6,600.00          108,728.79
                                                                        invoice no. 19037                                                 3721-000
                                                                                                                              $2,100.00
                                                                        invoice no. 19239                                                 3110-000
                                                                                                                              $4,500.00
 03/29/21                Hahn & Hessen LLP                              refund-mediator                                                   3991-000                                        -2,650.00           111,378.79
 03/29/21     297        Public Storage                                 rental charges April 2021 Units E034 and E035                     2420-000                                         ! 684.00           110,694.79

                                                                           COLUMN TOTALS                                                                     13,997,925.00           13,997,523.99           $110,694.79
                                                                                   Less: Bank Transfers/CDs                                                  13,997,925.00                      0.00
                                                                           Subtotal                                                                                     0.00         13,997,523.99
                                                                                   Less: Payments to Debtors                                                                                    0.00

                                                                           NET Receipts / Disbursements                                                               $0.00         $13,997,523.99




{ } Asset Reference(s)                                                                                                                                                         ! - transaction has not been cleared
                                                     Case 8-18-71748-ast         Doc 937          Filed 04/13/21            Entered 04/13/21 10:55:09


                                                                                 Form 2
                                                                                                                                                                                                Page: 5
                                                                 Cash Receipts And Disbursements Record
Case No.:                       18-71748                                                                 Trustee Name:                    Howard M. Ehrenberg (001350)
Case Name:                      The Orion Liquidating Trust                                              Bank Name:                       Metropolitan Commercial Bank
Taxpayer ID #:                  **-***5196                                                               Account #:                       ******3515 Destra Account
For Period Ending:              03/31/2021                                                               Blanket Bond (per case limit):   $0.00
                                                                                                         Separate Bond (if applicable):   N/A

    1            2                               3                                                        4                                            5                      6                      7

  Trans.    Check or                  Paid To / Received From                         Description of Transaction                   Uniform          Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                                                               Tran. Code          $                        $

 03/31/21        Int     Metropolitan Commercial Bank              Interest Posting                                               1270-000                 7,528.65                                55,521,794.60

                                                                      COLUMN TOTALS                                                                         7,528.65                    0.00       $55,521,794.60
                                                                              Less: Bank Transfers/CDs                                                          0.00                    0.00
                                                                      Subtotal                                                                              7,528.65                    0.00
                                                                              Less: Payments to Debtors                                                                                 0.00

                                                                      NET Receipts / Disbursements                                                         $7,528.65                 $0.00




{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                      Case 8-18-71748-ast    Doc 937            Filed 04/13/21         Entered 04/13/21 10:55:09


                                                                   Form 2
                                                                                                                                                            Page: 6
                                                   Cash Receipts And Disbursements Record
Case No.:            18-71748                                                         Trustee Name:                 Howard M. Ehrenberg (001350)
Case Name:           The Orion Liquidating Trust                                      Bank Name:                    Metropolitan Commercial Bank
Taxpayer ID #:       **-***5196                                                       Account #:                    ******3515 Destra Account
For Period Ending:   03/31/2021                                                       Blanket Bond (per case limit): $0.00
                                                                                      Separate Bond (if applicable): N/A




                                                          TOTAL - ALL ACCOUNTS                            NET DEPOSITS       NET DISBURSEMENTS ACCOUNT BALANCES
                                                          ******2973 MMA                                      $13,251,772.20               $0.00     $4,263,946.54

                                                          ******7398 Checking                                              $0.00                   $0.00            $0.00

                                                          ******2415 Checking                                              $0.00         $13,997,523.99       $110,694.79

                                                          ******3515 Destra Account                                  $7,528.65                     $0.00   $55,521,794.60

                                                                                                                $13,259,300.85          $13,997,523.99     $59,896,435.93
                Case 8-18-71748-ast                Doc 937    Filed 04/13/21        Entered 04/13/21 10:55:09

 Printed: 04/02/2021 12:57 PM                                                                               Page: 1

                                                  Bank Reconciliation Detail Report
                                             Trustee: Howard M. Ehrenberg (001350)
                                                        Period End: 03/31/2021

Case: 18-71748 - THE ORION LIQUIDATING TRUST

Bank Account:               2973 (MMA)

               Outstanding Item Reconciliation:
                 Trustee Ledger Balance:                 $4,263,946.54
                 Less Deposits In Transit:                        $0.00
    Add (Less) Net Outstanding Transfers:                         $0.00
                Add Outstanding Checks:                           $0.00
        Add (Less) Other Outstanding                              $0.00
               Adjusted Ledger Balance:                  $4,263,946.54
   (ledger balance excluding outstanding items)

  Bank Balance Through March 2021:                       $4,263,946.54

                 Unreconciled Difference:                         $0.00



                                                  Transaction Details

                                                      Cleared /
                                                      Stopped /
Type              Ref.         Issued                   Voided            Paid To                                 Amount




                                                                              Total:                                  $0.00
                Case 8-18-71748-ast                Doc 937       Filed 04/13/21       Entered 04/13/21 10:55:09

 Printed: 04/02/2021 12:57 PM                                                                                 Page: 2

                                                  Bank Reconciliation Detail Report
                                             Trustee: Howard M. Ehrenberg (001350)
                                                           Period End: 03/31/2021

Case: 18-71748 - THE ORION LIQUIDATING TRUST

Bank Account:               2415 (Checking)

               Outstanding Item Reconciliation:
                 Trustee Ledger Balance:                      $110,694.79
                 Less Deposits In Transit:                          $0.00
    Add (Less) Net Outstanding Transfers:                           $0.00
                Add Outstanding Checks:                         $8,909.00
        Add (Less) Other Outstanding                                $0.00
               Adjusted Ledger Balance:                       $119,603.79
   (ledger balance excluding outstanding items)

  Bank Balance Through March 2021:                            $119,603.79

                 Unreconciled Difference:                           $0.00



                                                  Transaction Details

                                                      Cleared /
                                                      Stopped /
Type              Ref.         Issued                   Voided              Paid To                                 Amount

Check             242          01/11/2021             --        Pending     U.S. Trustee Payment Center            ($325.00)



Check             248          01/11/2021             --        Pending     U.S. Trustee Payment Center            ($325.00)



Check             249          01/11/2021             --        Pending     U.S. Trustee Payment Center            ($325.00)



Check             254          01/11/2021             --        Pending     U.S. Trustee Payment Center            ($325.00)



Check             255          01/11/2021             --        Pending     U.S. Trustee Payment Center            ($325.00)



Check             296          03/23/2021             --        Pending     Phillips ADR Enterprises, P.C.        ($6,600.00)



Check             297          03/29/2021             --        Pending     Public Storage                         ($684.00)




                                                                                 Total:                           ($8,909.00)
                Case 8-18-71748-ast                Doc 937    Filed 04/13/21        Entered 04/13/21 10:55:09

 Printed: 04/02/2021 12:57 PM                                                                               Page: 3

                                                  Bank Reconciliation Detail Report
                                             Trustee: Howard M. Ehrenberg (001350)
                                                        Period End: 03/31/2021

Case: 18-71748 - THE ORION LIQUIDATING TRUST

Bank Account:               3515 (Destra Account)

               Outstanding Item Reconciliation:
                 Trustee Ledger Balance:                $55,521,794.60
                 Less Deposits In Transit:                        $0.00
    Add (Less) Net Outstanding Transfers:                         $0.00
                Add Outstanding Checks:                           $0.00
        Add (Less) Other Outstanding                              $0.00
               Adjusted Ledger Balance:                 $55,521,794.60
   (ledger balance excluding outstanding items)

  Bank Balance Through March 2021:                      $55,521,794.60

                 Unreconciled Difference:                         $0.00



                                                  Transaction Details

                                                      Cleared /
                                                      Stopped /
Type              Ref.         Issued                   Voided            Paid To                                 Amount




                                                                              Total:                                  $0.00
                    Case 8-18-71748-ast             Doc 937Commercial
                                                  Metropolitan      Filed 04/13/21
                                                                             Bank                Entered 04/13/21 10:55:09
                                                  99 Park Avenue
                                                  New York NY 10016
                                                  http://www.metropolitanbankny.com
                                                                                                                                            Period Covered:
                                                                                                                           March 01, 2021 - March 31, 2021
                                                                                                                                                Page 1 of 9
Mr. Howard Ehrenberg                                                          Case Number                                                         18-71748
333 South Grand Ave                                                           Case Name                                          The Orion Liquidating Trust
Suite 3400                                                                                                                                        DEBTOR
Los Angeles CA 90071
                                                                              Trustee Number                                                        001350
                                                                              Trustee Name                                            Mr. Howard Ehrenberg
                                                                                                                                                 TRUSTEE

                                                                                                                                               Questions:
                                                                                                                                             800.634.7734
                                                                                                                             banking.services@stretto.com
                                                                                                                                          www.stretto.com
Consolidated Balance Summary

                                                                                                               Ending Balance           Ending Balance
Account                                                                                             Number
                                                                                                                  Prior Period             This Period
Checking Account
  TRUSTEE CHECKING                                                                                    2415             $180,821.68             $119,603.79
Money Market
  MONEY MARKET                                                                                        2973            $5,010,099.34          $4,263,946.54
  MONEY MARKET                                                                                        3515           $55,514,265.95         $55,521,794.60
  Total                                                                                                              $60,705,186.97         $59,905,344.93


MONEY MARKET                                                                                                         Account Number:                12973

Enclosures                                                               0    Beginning Balance                                              $5,010,099.34
Avg Collected Balance                                       $7,840,663.73     +Total Additions                                              $13,251,772.20
Interest Paid Year to Date                                        $3,043.08   -Total Subtractions                                           $13,997,925.00
                                                                              Ending Balance                                                 $4,263,946.54

                                                                                                                      * Indicates a Skip in Check Number(s)
                                                                                                                            "E" Indicate an Electronic Check
Debits

Date                         Description                                                                                                     Subtractions
03-04                        Transfer from 2973 to 2415                                                                                      $3,382,500.00
03-11                        Transfer from 2973 to 2415                                                                                        $150,000.00
03-12                        Transfer from 2973 to 2415                                                                                        $150,000.00
03-16                        Transfer from 2973 to 2415                                                                                      $9,000,000.00
03-17                        Transfer from 2973 to 2415                                                                                      $1,315,425.00


Credits

Date                         Description                                                                                                         Additions
03-03                        WIRE                                                                                                            $9,500,000.00
03-10                        WIRE                                                                                                            $3,750,000.00
03-31                        INTEREST PAID 2/27 THROUGH 3/31                                                                                     $1,772.20


Daily Balances

Date                                       Amount         Date                                  Amount       Date                                 Amount
03-03                                $14,510,099.34       03-04                           $11,127,599.34     03-10                          $14,877,599.34
03-11                                $14,727,599.34       03-12                           $14,577,599.34     03-16                           $5,577,599.34
03-17                                 $4,262,174.34       03-31                            $4,263,946.54
                    Case 8-18-71748-ast                  Doc 937Commercial
                                                       Metropolitan      Filed 04/13/21
                                                                                  Bank                Entered 04/13/21 10:55:09
                                                       99 Park Avenue
                                                       New York NY 10016
                                                       http://www.metropolitanbankny.com
                                                                                                                                                  Period Covered:
                                                                                                                                 March 01, 2021 - March 31, 2021
                                                                                                                                                      Page 2 of 9
Interest Information

Annual percentage yield earned    0.25%
Interest-bearing days             33
Average balance for APY           $7,840,663.73
Interest earned                   $1,772.20

Note: When the statement period end date falls on a weekend (Saturday or Sunday) or bank holiday, the posted interest reflects calculations only up to the prior
business day (e.g. Friday) before the period end date. Interest accrued after the last business day will be reflected in the next month’s statement.
TRUSTEE CHECKING                                                                                                          Account Number:                   2415

Enclosures                                                                   19    Beginning Balance                                                  $180,821.68
                                                                                   +Total Additions                                                $14,000,575.00
                                                                                   -Total Subtractions                                             $14,061,792.89
                                                                                   Ending Balance                                                     $119,603.79

                                                                                                                            * Indicates a Skip in Check Number(s)
                                                                                                                                  "E" Indicate an Electronic Check
Checks

Check #                          Date                                                                                                                    Amount
277                              03-02                                                                                                                 $52,590.90
278                              03-02                                                                                                                    $684.00
279                              03-02                                                                                                                 $15,628.00
280                              03-04                                                                                                                  $1,438.66
281                              03-05                                                                                                                    $640.91
282                              03-08                                                                                                                 $15,000.00
283                              03-08                                                                                                                 $34,230.70
284                              03-10                                                                                                                 $13,083.80
285                              03-04                                                                                                                  $9,000.00
286                              03-15                                                                                                              $3,384,436.95
287                              03-08                                                                                                                  $9,893.50
288                              03-10                                                                                                                  $7,856.92
289                              03-19                                                                                                                  $3,709.17
290                              03-16                                                                                                                 $70,060.65
291                              03-18                                                                                                                $115,400.48
292                              03-17                                                                                                                  $9,000.00
293                              03-25                                                                                                                    $162.00
294                              03-23                                                                                                                  $3,551.25
295                              03-22                                                                                                              $1,315,425.00


Debits

Date                             Description                                                                                                        Subtractions
03-17                            WIRE TO Stifel Bank & Trust                                                                                          $843,750.00
03-17                            WIRE TO Bank of America                                                                                            $3,413,793.12
03-17                            WIRE TO BMO Harris Bank NA                                                                                         $2,269,396.55
03-17                            WIRE TO KeyBank National Associat                                                                                  $1,348,060.33
03-17                            WIRE TO Woodforest National Bank                                                                                   $1,125,000.00
                    Case 8-18-71748-ast                  Doc 937Commercial
                                                       Metropolitan      Filed 04/13/21
                                                                                  Bank                Entered 04/13/21 10:55:09
                                                       99 Park Avenue
                                                       New York NY 10016
                                                       http://www.metropolitanbankny.com
                                                                                                                                                  Period Covered:
                                                                                                                                 March 01, 2021 - March 31, 2021
                                                                                                                                                      Page 3 of 9
Credits

Date                             Description                                                                                                            Additions
03-04                            Transfer from 2973 to 2415                                                                                         $3,382,500.00
03-11                            Transfer from 2973 to 2415                                                                                           $150,000.00
03-12                            Transfer from 2973 to 2415                                                                                           $150,000.00
03-16                            Transfer from 2973 to 2415                                                                                         $9,000,000.00
03-17                            Transfer from 2973 to 2415                                                                                         $1,315,425.00
03-31                            DEP 10004                                                                                                              $2,650.00


Daily Balances

Date                                            Amount        Date                                   Amount         Date                                 Amount
03-02                                        $111,918.78      03-04                             $3,483,980.12       03-05                           $3,483,339.21
03-08                                      $3,424,215.01      03-10                             $3,403,274.29       03-11                           $3,553,274.29
03-12                                      $3,703,274.29      03-15                               $318,837.34       03-16                           $9,248,776.69
03-17                                      $1,555,201.69      03-18                             $1,439,801.21       03-19                           $1,436,092.04
03-22                                        $120,667.04      03-23                               $117,115.79       03-25                             $116,953.79
03-31                                        $119,603.79


MONEY MARKET                                                                                                                Account Number:                 3515

Enclosures                                                                    0    Beginning Balance                                               $55,514,265.95
Avg Collected Balance                                           $55,514,265.95     +Total Additions                                                      $7,528.65
Interest Paid Year to Date                                            $20,530.39   -Total Subtractions                                                       $0.00
                                                                                   Ending Balance                                                  $55,521,794.60

                                                                                                                             * Indicates a Skip in Check Number(s)
                                                                                                                                   "E" Indicate an Electronic Check
Credits

Date                             Description                                                                                                            Additions
03-31                            INTEREST PAID 2/27 THROUGH 3/31                                                                                        $7,528.65


Daily Balances

Date                                            Amount        Date                                       Amount     Date                                  Amount
03-31                                     $55,521,794.60


Interest Information

Annual percentage yield earned    0.15%
Interest-bearing days             33
Average balance for APY           $55,514,265.95
Interest earned                   $7,528.65

Note: When the statement period end date falls on a weekend (Saturday or Sunday) or bank holiday, the posted interest reflects calculations only up to the prior
business day (e.g. Friday) before the period end date. Interest accrued after the last business day will be reflected in the next month’s statement.
    Case 8-18-71748-ast     Doc 937Commercial
                          Metropolitan      Filed 04/13/21
                                                     Bank       Entered 04/13/21 10:55:09
                          99 Park Avenue
                          New York NY 10016
                          http://www.metropolitanbankny.com
                                                                                                    Period Covered:
                                                                                   March 01, 2021 - March 31, 2021
                                                                                                        Page 4 of 9




03/02/2021    277     $52,590.90                              03/02/2021    277         $52,590.90




 03/02/2021    278        $684.00                              03/02/2021    278          $684.00




03/02/2021    279     $15,628.00                              03/02/2021    279         $15,628.00




03/04/2021    280     $1,438.66                               03/04/2021    280         $1,438.66
    Case 8-18-71748-ast     Doc 937Commercial
                          Metropolitan      Filed 04/13/21
                                                     Bank       Entered 04/13/21 10:55:09
                          99 Park Avenue
                          New York NY 10016
                          http://www.metropolitanbankny.com
                                                                                                    Period Covered:
                                                                                   March 01, 2021 - March 31, 2021
                                                                                                        Page 5 of 9




 03/05/2021    281        $640.91                              03/05/2021    281          $640.91




03/08/2021    282     $15,000.00                              03/08/2021    282         $15,000.00




03/08/2021    283     $34,230.70                              03/08/2021    283         $34,230.70




03/10/2021    284     $13,083.80                              03/10/2021    284         $13,083.80
      Case 8-18-71748-ast     Doc 937Commercial
                            Metropolitan      Filed 04/13/21
                                                       Bank       Entered 04/13/21 10:55:09
                            99 Park Avenue
                            New York NY 10016
                            http://www.metropolitanbankny.com
                                                                                                     Period Covered:
                                                                                    March 01, 2021 - March 31, 2021
                                                                                                         Page 6 of 9




 03/04/2021     285     $9,000.00                               03/04/2021    285        $9,000.00




03/15/2021    286     $3,384,436.95                        03/15/2021        286       $3,384,436.95




 03/08/2021     287     $9,893.50                               03/08/2021    287        $9,893.50




 03/10/2021     288     $7,856.92                               03/10/2021    288        $7,856.92
     Case 8-18-71748-ast     Doc 937Commercial
                           Metropolitan      Filed 04/13/21
                                                      Bank       Entered 04/13/21 10:55:09
                           99 Park Avenue
                           New York NY 10016
                           http://www.metropolitanbankny.com
                                                                                                    Period Covered:
                                                                                   March 01, 2021 - March 31, 2021
                                                                                                        Page 7 of 9




03/19/2021     289     $3,709.17                               03/19/2021    289        $3,709.17




03/16/2021    290      $70,060.65                              03/16/2021    290        $70,060.65




03/18/2021    291     $115,400.48                          03/18/2021       291        $115,400.48




03/17/2021     292     $9,000.00                               03/17/2021    292        $9,000.00
      Case 8-18-71748-ast     Doc 937Commercial
                            Metropolitan      Filed 04/13/21
                                                       Bank       Entered 04/13/21 10:55:09
                            99 Park Avenue
                            New York NY 10016
                            http://www.metropolitanbankny.com
                                                                                                      Period Covered:
                                                                                     March 01, 2021 - March 31, 2021
                                                                                                          Page 8 of 9




  03/25/2021     293        $162.00                             03/25/2021     293          $162.00




 03/23/2021     294     $3,551.25                               03/23/2021    294         $3,551.25




03/22/2021     295     $1,315,425.00                       03/22/2021        295        $1,315,425.00
                    Case 8-18-71748-ast                  Doc 937Commercial
                                                       Metropolitan      Filed 04/13/21
                                                                                  Bank               Entered 04/13/21 10:55:09
                                                       99 Park Avenue
                                                       New York NY 10016
                                                       http://www.metropolitanbankny.com
                                                                                                                                            Period Covered:
                                                                                                                           March 01, 2021 - March 31, 2021
                                                                                                                                                Page 9 of 9
In case of errors or questions about your account telephone Stretto at: 800.634.7734 or email us at: banking.services@stretto.com
As soon as you recognize an error, or if you need more information about a transaction listed on the statement or receipt:

Please Provide:

     Name and account number.
     A detailed explanation of why you believe there is an error or why you need more information.
     The dollar amount of the suspected error.
     We must hear from you no later than 60 days after we sent you the FIRST statement on which the error appeared.

We will investigate your disputed transactions and correct any error promptly. If not resolved within 10 business days, Metropolitan Commercial Bank will credit
your account for the amount in error, and notify you within 2 business days, so that you may use the funds during the time it takes us to complete our
investigation.
